Citation Nr: 0000813	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for pruritus ani.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1982 to May 1992.  
His DD 214 shows that he was a cannon crewmember, and served 
in Southwest Asia from October 12, 1990 to April 20, 1991.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas in April 
1997.  The RO, in pertinent part, denied entitlement to 
service connection for low back strain, pruritus ani, and 
tinnitus.  During the prior year, in an unrelated rating 
decision, the RO denied entitlement to service connection for 
bilateral hearing loss.

The veteran initially indicated that he wanted a hearing 
before a Member of the Board at the RO, but later indicated 
that he would be satisfied with a hearing at the RO.  The 
veteran and his spouse provided testimony at a personal 
hearing held at the RO before a Hearing Officer in March 
1999.  [Tr.]


FINDINGS OF FACT

1.  The claim of entitlement to service connection for low 
back strain is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation. 





2.  The claim of entitlement to service connection for 
pruritus ani is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation. 

3.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for low 
back strain is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
pruritus ani is not well-grounded.  38 U.S.C.A. § 5107.

3.  The claim of entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 





For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected and the secondary condition shall be considered a 
part of the original condition. 38 C.F.R. § 3.310(a) (1999). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, op. cit.  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
 
In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992)...because a 
medical professional is not competent to 
opine as to matters outside the scope of 
his or her expertise, and a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Service medical records disclose no pertinent problems were 
noted on the veteran's entrance examination.  

In May 1985, the veteran was seen for complaints of an 
itching sensation in the genital region over the past 24 
hours.  Examination showed an area of slight erythema in the 
groin next to the scrotum with a well demarcated border but 
no signs of pediculosis.  There was no complaint or clinical 
finding of any involvement of the anal area.  Tinea cruris 
was diagnosed and he was given Pitrex to use twice a daily 
until the area was clear.

In June 1988, the veteran complained of a pounding sensation 
in the anterior of his head without trauma.  The left ear was 
clear and the tympanic membrane had good movement.  The right 
ear showed an undetermined accumulation superior to the 
auditory canal with erythema in the area on the tympanic 
membrane.  He also had maxillary tenderness and the diagnosis 
was sinusitis.  Later that month he was seen again for what 
was described as resolving sinusitis.  Medications were to be 
continued.  He had no complaints of tinnitus or other ear 
problems at that time.

In December 1988, the veteran was seen for complaints of an 
earache over the past day.  Examination showed a heavy wax 
build-up in the right ear.  The eardrum looked as if it had 
been scratched.  He reported that he had used Q-tips to clean 
his ears the prior day.  His ears were cleaned.  He did not 
complain of tinnitus.

In July 1990, the veteran was seen on several occasions with 
back complaints.  On one occasion, he said he had experienced 
a back injury 3 months before while weight lifting.  He said 
he had had chronic pain since then.  On one examination there 
was evidence of paravertebral tenderness and muscle tightness 
in the L-1/L-5 area.  Rectal examination was normal.  Motrin, 
Norflex and ice to the low back were recommended and he was 
given a temporary limited profile.  He was also given back 
exercises.  

On another July 1990 physical examination the veteran showed 
signs of increased thoracic lordosis.  X-rays were taken of 
thoracic and lumbar spine areas which were reported as within 
normal limits.  

On still another July 1990 examination the veteran reported 
that he rode in a track vehicle, and indicated that he had 
had low back pain for 2 months without much relief.  The 
spine appeared lordotic in the lower thoracic region without 
scoliosis.  The assessment was musculoskeletal back pain.  
Physical therapy and Norgesic Forte were recommended, and the 
profile limitation was extended then and again in August due 
to continued complaints. 

In July 1991 when the veteran injured his ankle, he reported 
that he had had low back pain before his departure for Saudi 
Arabia.

In March 1992, the veteran had an acute rash on both hands 
and his left ear.  Examination showed a papular rash 
described as contact dermatitis.  Medication was prescribed.  
Later that same month he complained of unrelated problems as 
well as left ear pain.  The examiner found what was thought 
to be otitis media.  There was no evidence of any anal rash 
or complaints of tinnitus.

In April 1992, audiometric evaluation was undertaken.  The 
veteran's separation examination reflected a profile of "3" 
for hearing, and it was noted that his hearing loss had been 
well documented and that there had been no significant change 
in it attributable to service.  He did not complain of 
tinnitus, and there was no complaint or evidence of back 
disability or anal irritation.

Clinical records in the file show that in December 1994, the 
veteran was seen at an emergency room at Fort Belvoir for 
complaints of left ear pain for several hours or the night 
before, along with some recent signs of a cold.  Examination 
showed severe congestion and his left tympanic membrane was 
red and bulging.  The right ear (drum) was pink.  

In March 1996, an audiometric examination done by an 
occupational health facility in New Mexico confirmed his 
hearing acuity; there was no reference to tinnitus.

The veteran was also seen in March 1996 at a Fort Belvoir 
medical facility with complaints of rectal itching.  He 
reported that he had been seen in January with what was 
thought to be a tear since which time he had been self 
medicating.  Hemorrhoids were diagnosed as was a question of 
a rectal polyp.  

The veteran was seen twice in April 1996 at the Fort Belvoir 
medical facilities with complaints of hemorrhoids with pain 
and increased itching.  It was noted that he was a long 
distance truck driver.  On examination were found external 
hemorrhoids.  

Three VA examinations were undertaken in June 1996.  The 
veteran reported that he was a full-time, long distance truck 
driver.  Before service, he reported that he had had a rash 
under his chin which began when he shaved, and that it had 
persisted somewhat since then.  He further reported that he 
had injured his back in 1990 for which he was treated and 
given medication.  He also reported that he had had 
hemorrhoids while in Saudi Arabia for which he had been 
treated with Preparation-H.  Since then, he reported having 
had intermittent trouble.  He also said he continued to have 
back problems.  Specifically, he said his hemorrhoids 
bothered him twice a day and he used ointment for them.  

On examination, the veteran was described as having a 
barber's rash typically in the shaver's area.  This rash had 
started when he was 18 years old when he began to shave.  He 
reported that in the Persian Gulf, he had developed a rash on 
his hands.  This was not in evidence at the time of the 
examination, and the veteran reported that it was vaguely 
intermittent.  He gave a history of ear infections, back and 
hemorrhoid problems.  

On examination, the anal canal seemed normal.  There were no 
external tags or obvious excoriation, oozing, or evidence of 
hemorrhoids, either internal or external.  There was no sign 
of fissure, sinus, and the rectum was normal although the 
presence of fecal matter precluded further examination.  
Stool was guaiac negative.



Examination of the lumbosacral spine showed full and free 
range of motion without restriction.  He was able to touch 
his toes easily and stand up smoothly.  Extension was good 
and all other movements of the spine were normal including 
flexion, extension and rotation.  His straight leg raising 
was better than normal.  Pertinent diagnoses were "low back 
condition, not confirmed", and "hemorrhoid condition, not 
confirmed".

On another VA examination in June 1996, at the time of 
audiological testing, the examiner noted that the veteran 
reported a high frequency hearing loss for many years.  He 
also had intermittent physical ear problems with external 
irritation and infections particularly on the left.  
Additional examination showed tympanic membranes and canals 
to be clear.  He had "no significant complaints of tinnitus".  

On another examiner's report it was recorded that the veteran 
had been in artillery for 10 years, and currently had 
problems hearing at work.  It was noted that the left 
tympanic membrane showed about 25% central perforation, 
described as a severe retracted area, which under a 
microscope was felt to be comparable to a perforation.  The 
right tympanic membrane was normal. 

VA outpatient records from July 1996 show complaints of 
tinnitus bilaterally which the veteran said had been present 
since 1990.  He said that in June 1996 he had been examined 
by VA and given hearing testing, and at that time he had been 
told he had a perforation.  He indicated that he took no 
medications except for hemorrhoidal suppositories.  He 
indicated that he had had low back pain since 1990.

VA outpatient records from October 1996 show examination of 
his right ear was normal; his left ear tympanic membrane 
showed a scar.  There was no notation with regard to 
tinnitus.  Another October 1996 outpatient notation shows he 
reported having pruritus ani "for years".  



On the VA outpatient evaluation in February 1997 the veteran 
said that anal itching had begun in July 1996 when he was 
driving a truck for an occupation, 8-10 hours daily.  There 
was no particular history of hemorrhoids.  He said he had 
been using ointment and suppositories without relief.  There 
was itching at night.  The examiner diagnosed pruritus ani.  
Various suggestions were made as to using cream and other 
things that might help the problem such as not washing the 
area with a cloth.

Private treatment records show that the veteran was seen in 
September 1997 with complaints that he had hurt his back.  He 
indicated that he had had some minor back problems while he 
was in the military.  Other records show that on September 
25, 1997, while moving batteries, he had hurt his low back, 
feeling pressure, grinding and discomfort.  On the initial 
report for the U.S. Department of Labor, the veteran's 
occupation was listed as mechanic.  He was told to avoid 
lifting and certain other activities and reevaluation was 
scheduled.  The next day, the veteran continued to have back 
pain secondary to the work related injury.  

On September 29, 1997, outside films were reviewed which 
showed some loss of normal lordotic curvature at the 
lumbosacral area due to muscular spasm.  There was 
preservation of the vertebral bodies and disc space heights 
without definite evidence of fracture, spondylolisthesis or 
other acute bony pathology.  Schmorl's node formation was 
present in the inferior and superior vertebral body endplates 
posteriority at the L-3 through L-5 levels.  There was a 
suggestion of minimal levoscoliosis of the lumbosacral spine, 
although this was felt to be possibly due to patient rotation 
and needed clinical correlation.  Further evaluations were 
recommended if there was other evidence to suggest other 
intrinsic pathology.

The documentation shows that the veteran was seen at a 
rehabilitation center for several visits in December 1997 for 
his lower back.  

On VA outpatient report in November 1997, the veteran 
indicated that he had had back pain since 1990; but in 
October 1997, the back problems had increased when he picked 
up batteries.  He had gone to Metroplex Hospital for initial 
treatment.  He stated that he was claiming Workmen's 
Compensation benefits.  He was being followed by a physician 
at Metroplex.

In January 1998 the veteran was evaluated at a private 
facility on referral by VA for his pruritus ani.  He reported 
he had had this "for 1 1/2 years"; he also said that it had 
started when he was in the Persian Gulf War.  Prior care had 
included Mycelex and hydrocortisone.  He bathed in particular 
soaps and had been told to avoid certain foods.  There had 
been no noted improvements.  

The examiner found no perianal eruption on examination. The 
veteran did show some mild perianal lichenification secondary 
to scratching.  Diagnosis was pruritus ani, unknown etiology.  

A report in February 1998 at one facility shows that the 
veteran continued to have signs and symptoms consistent with 
low back strain.  

Specialized radiological studies showed a small impression at 
the anterior aspect of L-4 superior end plate which was felt 
to possibly represent previous trauma.  At the L-3/L-4 disc 
space level, there was mild narrowing of the disc space with 
loss of T-2 signal suggestive of some disc desiccation.  
There was no disc bulge or herniation or spinal canal 
stenosis, etc.  There was mild facet and ligamentum 
hypertrophy.  At the L-4/L-5 disc space level, there was some 
posterior disc bulge which caused a mild impression on the 
thecal sac.  There was also mild facet and ligamentum 
hypertrophy. 

At the March 1999 RO hearing, the veteran testified that he 
had had back pain in service and since, although he 
acknowledged that he had reinjured his back since service.  
Tr. at 2-10.  He indicated that his pruritus ani had first 
developed when he was in the Gulf.  Tr. at 11.  

The veteran testified that he used a cream for the symptoms 
which included persistent problems in and since service.  Tr. 
at 11.  He reported his being treated for this with 
suppositories and cream.  Tr. at 11.  With regard to 
tinnitus, the veteran further testified that he had been 
exposed to acoustic trauma in service, which he detailed.  
Tr. at 14-15.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for low back strain, pruritus ani or 
tinnitus, is not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

In all three issues for which the veteran has presented 
service connection claims, namely his low back, tinnitus and 
pruritus ani, the factual materials are fairly simple.

Service records show no sign of tinnitus or pruritus ani.  
The low back complaints were apparently self limiting and 
without demonstrated chronic residuals.  The veteran's post-
service documentation confirms the lack of such disabilities 
or residuals of the low back problem.  The veteran's 
testimony to the contrary is simply not credible.  Thus, one 
of the elements of a well-grounded claim is not met in the 
case of either tinnitus or pruritus ani, namely disability in 
service.

The evidence does in fact show that in 1996, four years after 
separation from service (and well after the veteran was in 
the Persian Gulf), he initially complained of tinnitus.  Also 
in 1996, the veteran, who has said that he had hemorrhoids in 
the past, first developed pruritus ani which he indicated had 
existed about a year and a half, and had developed with his 
long distance truck driving.  And finally, with regard to his 
low back, the veteran clearly injured his back in a work-
related incident in 1997, since which time he has had 
considerable back problems.

In each case, there is no credible medical evidence to 
sustain that a nexus exists between any current disability 
and any disability of service origin.  And notwithstanding 
the veteran's assertions in that regard, there is nothing to 
support him in the form of any collateral documentation or 
opinion from multiple private or VA sources, albeit several 
of those care-givers have noted his alleged history. 

In summary, the Board finds that the evidentiary record does 
not contain competent medical evidence of low back strain, 
pruritus ani and tinnitus, which has been linked to the 
veteran's period of service or any service-connected 
disability

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for low back strain, 
pruritus ani or tinnitus, the doctrine of reasonable doubt 
has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for low back strain, 
pruritus ani or tinnitus, the appeal is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

